              Case 2:14-cv-09764-R-PLA Document 227-2 Filed 11/18/19 Page 1 of 2 Page ID #:5888


                 1        Nicholas O. Kennedy (State Bar No. 280504)
                          nicholas.kennedy@bakermckenzie.com
                 2        BAKER & McKENZIE LLP
                          1900 North Pearl Street, Suite 1500
                 3        Dallas, TX 75201
                          Telephone: 214 978 3000
                 4        Facsimile: 214 978 3099
                 5        Christina M. Wong (State Bar No. 288171)
                           christina.wong@bakermckenzie.com
                 6        Anne M. Kelts (State Bar No. 298710)
                           anne.kelts@bakermckenzie.com
                 7        BAKER & McKENZIE LLP
                          Two Embarcadero Center, 11th Floor
                 8        San Francisco, CA 94111
                          Telephone: 415 576 3000
                 9        Facsimile: 415 576 3099
              10          Attorneys for Petitioner
                          VITALY IVANOVICH SMAGIN
              11
              12                                    UNITED STATES DISTRICT COURT
              13                               CENTRAL DISTRICT OF CALIFORNIA
              14                                         WESTERN DIVISION
              15          VITALY IVANOVICH SMAGIN,                    Case No. 14-cv-09764-R (PLAx)
              16                      Petitioner,                     [PROPOSED] ORDER
                                                                      REINSTATING THE CASE
              17                v.                                    TO THE COURT'S
                                                                      ACTIVE CASELOAD
              18          ASHOT YEGIAZARYAN, a.k.a.
                          ASHOT EGIAZARYAN,
              19                                                      Courtroom: 880, 8th Floor
                                      Respondent.
              20
                                                                      Roybal Federal Building and
              21                                                       U.S. Courthouse
                                                                      255 East Temple Street
              22                                                      Los Angeles, CA 90012
              23
              24
              25
              26
              27
              28
 Baker & McKenzie LLP
Two Embarcadero Center                                                                         Case No. 14-cv-09764-R (PLAx)
       11th Floor                                             [PROPOSED[ ORDER REINSTATING THE CASE TO ACTIVE CASELOAD
San Francisco, CA 94111
   Tel: 415 576 3000
              Case 2:14-cv-09764-R-PLA Document 227-2 Filed 11/18/19 Page 2 of 2 Page ID #:5889


                 1              Petitioner and Judgment Creditor Vitaly Smagin's Application to Reinstate the
                 2        Case to Active Caseload came before this Court;
                 3              Having considered the papers, all evidence submitted and the court's record, and
                 4        good cause finding, the Court ORDERS as follows:
                 5              1.    This Action is hereby reinstated and back on the Court's active caseload;
                 6              2.    The Clerk's Office is directed to reopen the case.
                 7
                 8              IT IS SO ORDERED.
                 9        Dated: ______________________         __________________________________
              10                                                Judge of the United States District Court
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28
 Baker & McKenzie LLP                                              1
Two Embarcadero Center
       11th Floor                                                                               Case No. 14-cv-09764-R (PLAx)
San Francisco, CA 94111                                        [PROPOSED[ ORDER REINSTATING THE CASE TO ACTIVE CASELOAD
   Tel: 415 576 3000
